Title: From Thomas Jefferson to James Dinsmore, 11 December 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir
                     
                     Washington Dec. 11. 08.
                  
                  Your letter of the 1st. has been duly recieved. the plane irons, sand paper, 4. bell levers, & 2. bells will be sent by Davy’s cart which will come here at Christmas. I propose a 4th. bell, in addition to the 3. formerly directed, that is to say, on the left side of the Parlour fire place, the wire descending into the ware-room, passing along the South East wall out through the wall adjoining the long passage, & the bell placed in that passage exactly at the hole, to avoid any unnecessary change of direction.   on the subject of the investment of your money in lands at the Opelousas, on which you ask my advice, I must desire it to be recieved in sacred confidence. if the line of life you propose would require the command of money, you are sensible that it’s investment in land would be the most difficult to be reconverted into money. but if you mean to employ your money ultimately in that form, it is undoubtedly the safest in which it can be kept. there can be no question between Kentucky & Opelousas. lands are dearer in Kentucky than in Albemarle, & they are 1500. miles from market. the question lies, in the first place between Opelousa & the Misipi. territory. they are probably about the same in health & climate: whether of equal fertility I do not know. but whenever we have a war, New Orleans and it’s territory will always be the seat of the war, because it is our weakest point & most remote from aid. should the war be with Spain, the invasion will come from her strong provinces West of the Rio bravo, and our settlements West of the Missisipi will be in it’s direct course. whereas in the Misipi. territory, fort Adams shuts up all the country above, and makes it as perfectly safe as Kentucky. I ask secrecy in what I say to you on this subject, because so far from wishing to discourage settlements in the Opelousas, we wish to encourage them; because it is only by very strong settlements those parts can be defended. to this I must add that had I money to lay out in land, I should prefer the Atlantic states, & no place in them sooner than our own neighborhood. let us take for example mr Short’s land bought in 1794. at 4.D. & now worth 10. or 12.D. this has increased in value 10. per cent per annum, and he has recieved an annual profit of 4. per cent in rent. it is true that he has been trying for several years to sell them at their advanced estimation, & cannot: but the chances of reselling are infinitely worse, or even impossible, in the Western country where there will be such a glut of lands for 100. years to come. and where there can of course be no renting. the lands there will be entirely a dead & unproductive capital, otherwise than by augmentation of estimated value, not to be realised in money. upon the whole the investment of money in land requires mature consideration, because it can never be got out of that form again, or if it can, it will be on such long paiments & lawsuits as to do away in a great degree the benefit of an augmented value. with respect to healthiness, the inhabitants of every country think it healthy. mrs Trist insists that N. Orleans is as healthy as Albemarle, altho’ of her family of 8. which went there, 3. or 4. died in a very short time. a drowned country cannot be healthy. I have thus given you my thoughts very loosely, but after all you alone can best judge what is best for yourself, according to your own views and inclinations. I salute you with friendship.
                  
                     Th: Jefferson
                     
                  
               